Hancock Fabrics, Inc. One Fashion Way Baldwyn, Mississippi 38824 March23,2011 VIA EDGAR CORRESPONDENCE U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4720 Attention: Ms. Brigitte Lippmann, Special Counsel Re: Hancock Fabrics, Inc. Form 10-K for the Fiscal Year Ended January 30, 2010 Filed April 1, 2010 Definitive Proxy Statement on Schedule 14A Filed on April 27, 2010 File No. 001-09482 Dear Ms. Lippmann: We have received the Staff’s comment letter dated March17,2011 raising additional comments with respect to the above-referenced filings.Per your telephone conversation with our counsel, W.Benjamin Barkley of Kilpatrick Townsend & Stockton, LLP, the Company requires additional time to complete its response to the Staff’s comments. The Company proposes to respond to the Staff’s comment letter no later than April8, 2011, which is 5 business days after the original response deadline requested in your comment letter. If there are any questions or concerns about the Company’s proposed response date, please do not hesitate to contact the undersigned at (662)365-6112, or Mr. Barkley at (404)815-6569. Sincerely, HANCOCK FABRICS, INC. By: /s/ Robert W. Driskell Robert W. Driskell Executive Vice President, Chief Financial Officer
